Citation Nr: 1701669	
Decision Date: 01/24/17    Archive Date: 02/09/17

DOCKET NO.  12-17 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for impairment of tibia and fibula (claimed as shin splints), currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey Counsel

INTRODUCTION

The Veteran served on active duty from August 2000 to January 2002.

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland; St. Louis, Missouri; and Winston-Salem, North Carolina.  Jurisdiction over the claim currently resides with the RO in Winston-Salem.

The Veteran testified before the undersigned at a September 2014 Video Conference hearing.  The transcript is of record.

In January 2015, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (c)(4).  The VCAA also provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

The most recent VA examination in connection with the Veteran's service-connected tibia and fibula disability (shin splints) was conducted over two years ago, in October 2014.  The October 2014 examiner noted that there was pain with weight-bearing for the right and left knee, but did not conduct range of motion testing for either knee because the examination was for shin splints.  Recently, in Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (July 5, 2016), the Court of Appeals for Veterans Claims (Court) held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The Court specified that VA examination reports should record the results of range of motion testing for pain on both active and passive motion and in weight-bearing and non-weight-bearing.  Because there is evidence that the bilateral impairment of tibia and fibula (claimed as shin splints) is manifested by painful knee motion, and the October 2014 examination does not include the results of knee range of motion testing for pain on both active and passive motion, or during weight-bearing, the Board finds that a remand for a new VA examination is warranted.

The appellant is advised that it is her responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2015).

Accordingly, the case is REMANDED for the following action:

1.  With any required assistance of the appellant, obtain any outstanding VA and/or private medical records and associated them with the claims file.


2.  Following completion of the above, arrange for an appropriate VA examination to determine the current nature, extent and severity of the Veteran's service-connected impairment of tibia and fibula (claimed as shin splints).  The claims folder should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report.  

Any indicated studies, including X-ray studies should be performed.

As part of this examination, the examiner should evaluate the range of motion for pain in both active motion and passive motion, as well as in weight-bearing and nonweight-bearing scenarios for any joints affected by the left and right shin splint disabilities, particularly the knee and ankle joints.  The examiner should specifically identify the points, if any, at which pain begins.  

The examiner should also note whether there are further functional limitations due to pain, weakness, fatigue and/or incoordination.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, pain or flare ups.

The examiner should also state whether pain could significantly limit functional ability during flare-ups or when the lower extremities are used repeatedly over a period of time.  This determination should be expressed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups.


3.  Thereafter, the RO should readjudicate the Veteran's claim for an increased rating, based on the new evidence of record.  If the benefit sought on appeal is not granted in full, the Veteran and his representative should be issued a supplemental statement of the case and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B. T. KNOPE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

